Citation Nr: 0000571	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-37 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
with left hip and pelvic pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	William T. Bogue, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1955 
to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO) which denied service connection for right leg, 
right knee and low back disorders.  In an April 1998 
decision, the Board denied appeals of all three issues.  The 
veteran appealed the Board's decision of the three issues to 
the Court of Appeals for Veterans Claims (formerly Court of 
Veterans Appeals, prior to March 1, 1999) (hereinafter "the 
Court").  By Joint Motion submitted to the Court in December 
1998, the parties requested that the issues of service 
connection for right knee and low back disorders be remanded, 
and that the issue of service connection for a right leg 
(tibia and fibula) disorder be dismissed.  An order was 
entered by the Court to that effect dated in December 1998.  
See [citation redacted].


REMAND

Low back disorder

The Board, in its April 1998 decision, concluded that the 
claim for service connection for a low back disorder was not 
well grounded in that it lacked medical evidence of a nexus 
between the veteran's current condition and his period of 
active service.  By Joint Motion, however, the parties 
stipulated that the claim is well grounded based on the April 
1995 and July 1995 opinions of Dr. Robert N. Thomason, D.C.  
Dr. Thomason opined that it was his professional opinion that 
the veteran's low back pain, sciatic leg pain, and associated 
upper thoracic/cervical pain was possibly precipitated by the 
veteran's basic training.

As the claim is well grounded, the VA must satisfy its duty 
to assist the veteran in developing his claim.  38 U.S.C.A. 
§ 5107.  That duty includes the duty to attempt to obtain 
pertinent private medical records.  See Hilkert v. West, 11 
Vet. App. 284, 291092 (1998).  The veteran indicated in his 
July 1997 Travel Board hearing that he was told by Dr. Gordon 
of Las Vegas, Nevada that his back problems were related to 
his fall in service.  These records are relevant to the claim 
for service connection.

The Board further notes that subsequent to its April 1998 
decision, the veteran has submitted additional evidence that 
has yet to be considered at any level of adjudication.  This 
evidence includes three letters from Dr. Larry L. Teuber, 
M.D., dated in January, March and September 1999; and two 
letters from Dr. Tim J. Peters, D.C., dated in January and 
April 1999.  The claims file contains no waiver of the 
veteran's right to have this new evidence considered by the 
RO.  See 38 C.F.R. § 20.1304(c).


Right knee disability

The veteran's original claim for service connection for a 
right knee disability was denied in a January 1959 decision, 
which is final and may not be reopened absent the submission 
of new and material evidence.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).  At the time the 
Board's April 1998 decision denying the veteran's application 
to reopen his claim was issued, the controlling law which set 
forth the test for determining whether evidence was new and 
material was contained in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) and its progeny.  However, in September 1998, 
the Court issued Hodge v. West, 155 F.3d 1356 (1998) which 
overturned the Colvin test and ruled that the definition of 
new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) is controlling.  The Court further refined the 
process for analyzing cases involving applications to reopen 
claims for service connection in Winters v. West, 12 Vet. 
App. 203 (1999 and Elkins v. West, 12 Vet. App. 209 (1999).  
Under these decisions, initially VA must consider whether the 
newly submitted evidence is "new and material" as that term 
is defined at 38 C.F.R. § 3.156(a).  If so, the claim shall 
be reopened.  Next, VA must consider whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
the duty to assist must be fulfilled and then the claim is 
evaluated on the merits.  Id.

The Board further notes that additional medical treatment 
records pertaining to the veteran's right knee disorder have 
been submitted subsequent to the Board's April 1998 decision.  
These include a January 1999 opinion of Dr. Gattey, M.D. and 
an October 1999 clinical record from Dr. Norman Kane, M.D.  
The veteran has not waived the right to have this evidence 
considered by the RO.  See 38 C.F.R. § 20.1304(c).

In light of the foregoing, the claims are REMANDED for the 
following further development and adjudication:

1.  The veteran should be advised of the 
opportunity to submit treatment records 
from Dr. Gordon of Las Vegas, Nevada, as 
well as any other pertinent treatment 
records from private medical providers 
pertaining to his low back disorder.  As 
stated in the Court's order, the RO must 
assist the veteran in obtaining such 
records.

2.  The RO should readjudicate the 
veteran's claims.  The RO should consider 
the question of service connection for a 
low back disorder on the merits, and 
based on all the evidence of record.  The 
RO should consider whether new and 
material evidence has been submitted to 
reopen the claim for a right knee 
disorder, relying on the definition set 
forth at 38 C.F.R. § 3.156 and defined in 
the Hodge case.  If the RO determines 
that new and material evidence has been 
submitted, it should reopen the claim, 
and follow the analysis set forth in 
Winters, supra.

3.  If either decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
should be provided an appropriate period 
of time in which to respond thereto.


The purpose of this REMAND is to comply with the Order of the 
Court, to obtain additional information, and to apply Court 
precedent, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











